Citation Nr: 1227876	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected esophageal reflux with irritable bowel syndrome and diarrhea (digestive disability) and/or due to herbicide exposure.  

4.  Entitlement to service connection for coronary artery disease, to include due to herbicide exposure and/or diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Ms. Heather E. Vanhoose, Attorney at Law 

WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1962 to May 1967, to include active service in Thailand.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  In pertinent part of that rating decision, the RO declined to reopen the previously denied claims of entitlement to service connection for diabetes mellitus and coronary artery disease, because no new and material evidence had been received.  The diabetes mellitus claim was later reopened in a June 2008 rating decision, but the denial of the underlying matter was continued and confirmed.  

In July 2009, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ), and a copy of that hearing transcript is associated with the claims folder.  

In July 2010, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) in order to allow original jurisdiction review of additional evidence submitted to the Board without a waiver.  The Board also instructed the RO/AMC to obtain outstanding copies of records associated with a Social Security disability benefits determination and outstanding records of identified VA treatment. 

Since then the VLJ who conducted the July 2009 Board hearing had since retired from the Board.  Consequently, the RO contacted the Veteran to offer him the opportunity for a new hearing, before the VLJ who would ultimately decide this case.  He elected the option of a new hearing, and in June 2012, the Veteran testified before the undersigned VLJ during a videoconference hearing.

The issues of entitlement to service connection for diabetes mellitus and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   By way of an August 2004 rating decision, the RO denied claims for entitlement to service connection for diabetes mellitus and coronary artery disease, finding that the evidence failed to show that the Veteran's diagnosed disorders had their onset in service or that they were otherwise related to his period of service.  The Veteran was properly notified of the decision and did not initiate an appeal.

2.  Evidence received since the August 2004 rating decision is not cumulative of evidence previously of record.  When this evidence is considered by itself, or with the previous evidence of record, it relates to an unestablished fact and it raises a reasonable possibility of substantiating the claims of service connection for diabetes mellitus and coronary artery disease.


CONCLUSIONS OF LAW

1.  The RO's August 2004 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  

2.  Subsequent to the final August 2004 rating decision, new and material evidence has been presented to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) and (c ), 3.160(d), 20.200, 20.302, 20.1103 (2011).

3.  Subsequent to the final August 2004 rating decision, new and material evidence has been presented to reopen the claim for service connection for coronary artery disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) and (c ), 3.160(d), 20.200, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Initially, it is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claims for service connection for diabetes mellitus and coronary artery disease, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

2.  Petition to Reopen Previously Denied Claims 

The Veteran seeks to reopen his previously denied claims for entitlement to service connection for diabetes mellitus and coronary artery disease. 

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the RO reopened the Veteran's claim for service connection for diabetes mellitus and decided the claim on the merits in June 2008.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim. 

Here, the Veteran originally submitted his claims for service connection for diabetes mellitus and coronary artery disease in March 2004.  In connection with his claims, the RO reviewed the Veteran's service treatment records, service personnel records, and post-service VA treatment records. 

The Veteran's service treatment records do not show any indication of diabetes mellitus or coronary artery disease.  The report of an April 1967 examination prior to separation shows that the Veteran's endocrine and cardiovascular systems were evaluated as normal and that urinalysis was negative for sugar and albumin. 

Records of VA treatment since service did not show treatment for diabetes mellitus or coronary artery disease for years.  VA laboratory findings were negative for glucose in the urine in May 1967 and again in May 1973.  The Veteran also received normal evaluations for his endocrine and cardiovascular systems in the report of a May 1973 VA examination.  Later VA treatment records reflect that ongoing monitoring of clinical findings in conjunction with diabetes mellitus started in 2001, and that ongoing monitoring of clinical findings in conjunction with coronary artery disease began in 2003.  

In August 2004, the RO denied the Veteran's claims for service connection for diabetes mellitus and coronary artery disease.  These denials were predicated on the findings that there was no evidence of either disorder shown in service or within the first year following separation from service, or evidence that the disorders were otherwise related to service.  It was also noted that the presumptive service connection for diabetes mellitus was not warranted because the evidence failed to show the Veteran was exposed to herbicides during his period of service.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  The RO's August 2004 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In January 2006, the Veteran sought to reopen his previously denied claims.  

The Veteran now asserts a secondary theory of entitlement as the basis for awarding service connection for diabetes mellitus and coronary artery disease.  He contends that symptomatology attributed to his service-connected digestive disability has caused or aggravated his diabetes mellitus, which in turn led to his current diagnosis of coronary artery disease.  The Veteran has submitted various medical treatise and internet articles that support the proposition that symptoms associated with his digestive disability adversely affected his pancreas and ultimately led to his current diagnosis of diabetes mellitus.  The RO considered the Veteran's argument to have some validity and arranged for him to be scheduled for a VA examination in June 2008 in order to obtain a medical opinion on the question of secondary service connection.  It appears that the Veteran could not make the examination, and requested that he be rescheduled for another.  He was not rescheduled for another date.  

Upon review of the record, the Board finds that the evidence received since the August 2004 rating decision is new and material.  Specifically, the newly submitted lay statements and medical evidence relating to the newly asserted theory of secondary service connection, when taken together with the evidence previously on file, are material and relate to an unestablished fact necessary to substantiate the claims.  They provide a basis to reopen the claims for entitlement to service connection for diabetes mellitus and coronary artery disease. 

In addition, the Board observes that during the pendency of this appeal in Compensation & Pension (C&P) Service established new procedures for claims based on herbicide exposure in Thailand.  Essentially, to receive benefits associated with claimed herbicide exposure in Thailand, a veteran must show on a factual basis that he or she was exposed to herbicides during service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.qq.  Given the Veteran's contentions regarding his alleged exposure to Agent Orange while stationed in Thailand, the agency of original jurisdiction should take steps to develop the claim in compliance with the new procedures.  

The petitions to reopen previously denied claims for service connection for diabetes mellitus and coronary artery disease are granted to that extent, and further discussion of the merits of the claims for service connection are in the Remand portion below.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for diabetes mellitus is granted, subject to the Remand instructions below.

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for coronary artery disease is granted, subject to the Remand instructions below.


REMAND

While VA has received additional evidence which is sufficient to reopen the Veteran's claims for service connection for diabetes mellitus and coronary artery disease, additional development is necessary prior to adjudication of the appeal on the merits.

As noted above, the Veteran was scheduled for a VA examination in June 2008 in order to obtain a medical opinion on the question of secondary service connection for his diabetes mellitus claim.  However, the Veteran could not make the examination on this date and he apparently asked to be rescheduled for another date.  It is unclear from the record whether the Veteran was actually rescheduled for a new VA examination.  The Veteran has expressed a willingness to attend a scheduled examination.

Given the facts of this case, the Board will give the Veteran the benefit of the doubt as to whether he properly canceled the scheduled June 2008 VA exam and failed to be rescheduled for a future date.  The Board finds that the Veteran has established good cause for his failure to appear, and that the VA examination should be rescheduled.  38 C.F.R. § 3.655.  

On remand, the RO/AMC should schedule the Veteran for a VA examination to obtain a medical opinion as to (1) the likelihood that his current diabetes mellitus and coronary artery disease were incurred in or aggravated by active service; and (2) the likelihood that diabetes mellitus or coronary artery disease are secondary to or aggravated by his service-connected digestive system disability.  In doing so, the VA examiner should consider the Veteran's assertions that the symptoms associated with his digestive system disability have adversely affected his pancreas, which ultimately led to his development of diabetes mellitus and then in turn his coronary artery disease.  

The Board notes that, under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

The Board also notes that at his June 2012 BVA hearing, the Veteran reported receiving private treatment for his coronary artery disease from St. Mary's Medical Center and Cabin Creek Healthcare System.  At his hearing the Veteran's representative explained that she already obtained the identified private treatment records and that no additional time was need to receive the records since she would submit them in a few days.  Although more than 30 days have passed, no additional evidence had been received since the hearing. 

Given the Veteran's theory concerning the effect of his diabetes mellitus on the development of his coronary artery disease, the Board finds that an attempt should be made to obtain these outstanding records of identified private treatment.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363  (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form in order to allow for the release of these records.

Lastly, VA Compensation and Pension (C&P) has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Evidence of this can be found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, when herbicide related claims from Veterans with Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether the Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Therefore, C&P Service has determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of personnel in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases, including Udorn.  VA guidance states that if an Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.qq.  

If the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, a memorandum for the record from M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(qq) should be placed in the claims file. 

Given the evidence that the Veteran served in Thailand during the Vietnam era, the Board concludes that further development is necessary concerning whether the Veteran was exposed to herbicides in Thailand regardless of whether he served in the Republic of Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private who may possess additional records pertinent to the claims remaining on appeal. 

2.  With any necessary authorization from the Veteran, the RO/AMC should attempt to obtain and associate with the claims files the private medical records identified by the Veteran during the June 2012 Board hearing.  Specifically noted in this regard are any outstanding records of private treatment from St. Mary's Medical Center and Cabin Creek Healthcare System for his coronary artery disease.   

3.  The RO/AMC should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(qq). Specifically, the RO/AMC should ask the Veteran for the approximate dates, location, and nature of his alleged herbicide exposure in Thailand.  After the Veteran has been provided an appropriate amount of time to respond, the case should be referred to the Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist or determine if exposure to herbicides can be acknowledged on a direct or facts-found basis as a result of review.

4.  Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should then schedule the Veteran for a VA examination, with an appropriate examiner(s), to determine the likely etiology of his diabetes mellitus and coronary artery disease.  The Veteran's claims file must be made available to the examiner(s) prior to the examination(s), and the examiner must review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed. 

Based on a review of the claims file and the clinical findings from the examination, the examiner is requested to provide opinions as to the following.  

a.  Whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the currently diagnosed diabetes mellitus or coronary artery disease had an onset during service, or was caused or aggravated by any aspect of the Veteran's periods of service. 

b. Whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the pathology, symptoms, and functional impairment, presented by the Veteran's service connected digestive disability, proximately caused him to develop diabetes mellitus.  The VA examiner is asked to consider the Veteran's assertions that symptoms associated with his service-connected digestive disability adversely affected his pancreas and led to the development of his diabetes mellitus. 

c. Whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the nature of the Veteran's diabetes mellitus has proximately caused him to develop coronary artery disease. 

The examiner should offer a rationale for any opinion provided.  If the examiner is unable to provide an opinion, then he or she should state so and explain.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


